177 U.S. 170 (1900)
PHINNEY
v.
SHEPPARD, &c., HOSPITAL TRUSTEES.
No. 392.
Supreme Court of United States.
Submitted March 19, 1900.
Decided April 9, 1900.
ERROR TO THE COURT OF APPEALS OF THE STATE OF MARYLAND.
Mr. William Pinkney White, Mr. George R. Willis and Mr. Francis T. Homer for the motion.
Mr. Abner McKinley and Mr. E.J.D. Cross opposing.
THE CHIEF JUSTICE: Cause reported in state court, 88 Maryland, 633. Writ of error dismissed on the authority of Williams v. Eggleston, 170 U.S. 304, 309; Hamblin v. Western Land Company, 147 U.S. 531; Wilson v. North Carolina, 169 U.S. 586, 595.